Name: Commission Regulation (EC) No 1445/94 of 23 June 1994 establishing the sugar forecast supply balance for 1994/95 to the smaller Aegean islands provided for in Council Regulation (EEC) No 2019/93
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  trade;  regions of EU Member States;  cooperation policy
 Date Published: nan

 24. 6. 94 Official Journal of the European Communities No L 157/7 COMMISSION REGULATION (EC) No 1445/94 of 23 June 1994 establishing the sugar forecast supply balance for 1994/95 to the smaller Aegean islands provided for in Council Regulation (EEC) No 2019/93 smaller Aegean islands for the 1994/95 marketing year should be established ; whereas that balance may be revised during the year on the basis of trends in the smaller islands' requirements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July introducing specific measures for the smaller Aegean islands concerning certain agricultural products ('), as last amended by Commission Regulation (EC) No 822/94 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2958/93 lays down detailed rules for the application of Regulation (EEC) No 2019/93 as regards the specific arrangements for the supply of certain agricultural products (3) ; Whereas Commission Regulation (EEC) No 3719/88 (4), as last amended by Regulation (EC) No 3519/93 (*), lays down the common detailed rules for the application of the system of import licences ; whereas Commission Regulation (EEC) No 2630/81 of 10 September 1981 on special detailed rules for the application of the system of import and export licences in the sugar sector (6), as last amended by Regulation (EEC) No 1754/93 (7), lays down special detailed rules for the sugar sector ; Whereas, in order to take account of commercial practices specific to the sugar sector, detailed rules, additional to or derogating form the provisions of Regulation (EEC) No 2958/93 , should be laid down ; Whereas, pursuant to Article 2 of Regulation (EEC) No 2019/93, the forecast supply balance for sugar for the HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 2 of Regulation (EEC) No 2019/93 , the forecast supply balance for sugar originating in the Community for the smaller Aegean islands for the 1994/95 marketing year shall be as laid down in the Annex hereto . Article 2 The validity of aid certificates shall expire on the final day of the second month following their issue. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 184, 27. 7. 1993, p. 1 . (2) OJ No L 95, 14. 4. 1994, p. 1 . (3 OJ No L 267, 28 . 10. 1993, p. 4. (4) OJ No L 331 , 2. 12. 1988 , p. 1 . (Ã  OJ No L 320, 22. 12. 1993, p . 16 . (j OJ No L 258, 11 . 9. 1981 , p. 16. O OJ No L 161 , 2. 7. Ã 993, p. 45. No L 157/8 Official Journal of the European Communities 24. 6. 94 ANNEX SUPPLY BALANCE FOR THE SMALLER AEGEAN ISLANDS (in tonnes of white sugar) Product CN code Quantity July 1994 to June 1995 Sugar 1701 '  Group A (*) 3 000  Group B 0 9 000 Total 12 000 (*) These groups are defined in Annexes I and II of Regulation (EEC) No 2958/93 .